United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 16, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10418
                           Summary Calendar


BUI PHU XUAN, also known as Phi Xuan Bui,

                                      Plaintiff-Appellant,

versus

FORT WORTH/TARRANT COUNTY DEPARTMENT OF HEALTH; LOU K. BREWER,
Director of Fort Worth/Tarrant County Health Department

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-370
                      --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Bui Phan Xuan filed the instant 42 U.S.C. § 1983 suit to

seek redress for damages caused when he was falsely informed that

he was HIV positive.    The district court determined that the suit

was frivolous and/or failed to state a claim and dismissed it.

Xuan appeals the dismissal of his suit.       He argues that his suit

is timely, that his claims are valid, and that the district court

erred by dismissing his suit prior to service upon the defendants

and discovery.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10418
                                -2-

     Xuan has failed to show that the defendants infringed his

constitutional rights.   See Shinn v. College Station Indep. Sch.

Dist., 96 F.3d 783, 786 (5th Cir. 1996) (per curiam).

Consequently, the district court did not err by dismissing his

suit.   See Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200

(5th Cir. 1994); see also Harper v. Showers, 174 F.3d 716, 719

(5th Cir. 1999).   The judgment of the district court is AFFIRMED,

and Xuan’s motion for the appointment of counsel is DENIED.